DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, amended claim 140 with new claims 141-159 in the reply filed on 11/21/2022 is acknowledged.
Application Status
Amended claim 140 and new claim 141-159 are under examination.
Claim 1-139 are cancelled.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 and 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 15/841,923, now U.S. Patent 10,694,683; 15/784,112 and 15/609,472, now U.S. Patent 10,595,474, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The disclosure of the prior-filed applications as noted herein, does not support the method steps of producing a candy foodstuff comprising “…separating said cannabis plant matter from said isopropanol and cannabis plant material mixture to produce a cannabis plant matter-depleted mixture, wherein said cannabis plant matter-depleted mixture comprises a reduced amount of said cannabis plant matter relative to said isopropanol and cannabis plant material mixture; evaporating said isopropanol from said cannabis plant matter-depleted mixture and producing a crystal particulate powder therefrom: sifting said crystal particulate powder to produce a uniformly sized crystal particulate powder…” as recited in claim 140.  Additionally, the disclosure of the prior-filed applications do not provide the steps in the evaporating the isopropanol, sifting to provide uniformly sized crystal particulate powder with size ranges as recited in claim 148-159. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 140-159 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The instant specification as filed does not provide the method steps of producing a candy foodstuff comprising “…separating said cannabis plant matter from said isopropanol and cannabis plant material mixture to produce a cannabis plant matter-depleted mixture, wherein said cannabis plant matter-depleted mixture comprises a reduced amount of said cannabis plant matter relative to said isopropanol and cannabis plant material mixture; evaporating said isopropanol from said cannabis plant matter-depleted mixture and producing a crystal particulate powder therefrom: sifting said crystal particulate powder to produce a uniformly sized crystal particulate powder…” as recited in amended claim 140. 
While the instant Abstract discloses a powder has a particle size range, however the instant specification does not support the method of “…separating said cannabis plant matter from said isopropanol and cannabis plant material mixture to produce a cannabis plant matter-depleted mixture, wherein said cannabis plant matter-depleted mixture comprises a reduced amount of said cannabis plant matter relative to said isopropanol and cannabis plant material mixture; evaporating said isopropanol from said cannabis plant matter-depleted mixture and producing a crystal particulate powder therefrom: sifting said crystal particulate powder to produce a uniformly sized crystal particulate powder…” as recited in amended claim 140; hence the limitation is new matter. Applicant is required to remove new matter in response to this office action. 

Claim 140-159 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The instant specification as filed, does not support “…the separating said cannabis plant matter from said isopropanol and cannabis plant material mixture to produce a cannabis plant matter-depleted mixture, wherein said cannabis plant matter-depleted mixture comprises a reduced amount of said cannabis plant matter relative to said isopropanol and cannabis plant material mixture; evaporating said isopropanol from said cannabis plant matter-depleted mixture and producing a crystal particulate powder therefrom: sifting said crystal particulate powder to produce a uniformly sized crystal particulate powder…” as recited in amended claim 140. First, the instant specification support a mixture of cannabis plant matter with a first solvent which includes isopropanol and separating in a first solvent separating system; however the specification [0117]-[0126] and [0396]-[0398] does not support to “…produce a cannabis plant matter-depleted mixture, wherein said cannabis plant matter-depleted mixture comprises a reduced amount of said cannabis plant matter relative to said isopropanol and cannabis plant material mixture…”. Additionally, the specification does not support the step of evaporating said isopropanol, from said cannabis plant matter-depleted mixture and producing a crystal particulate powder and sifting said crystal particulate powder to produce a uniformly sized crystal particulate powder.  Additionally, the instant specification as filed, does not provide the steps in the evaporating the isopropanol, then sifting to provide uniformly sized crystal particulate powder with size ranges as recited in claim 140, 148-159. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 140-159  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “active tetrahydrocannabinol” in claim 140, line 5 is not clear. It is not clear as to what Applicant intend the term “active” to encompass to meet the claim; hence the claim is indefinite. 
The term “reduced amount” in claim 140, line 17 is a relative term which renders the claim indefinite. The term “reduced” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “uniformly sized” in claim 140 is a relative term which renders the claim indefinite. The term “uniformly sized” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 153 recites “…a mixture of said crystal particulate powder from two separate sources in a sifter…” is confusing and unclear. The metes and bounds of the phrase, mixture of said crystal particulate powder from two separate sources is not clear set forth in the claim; hence the claim is indefinite.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 156 recites the broad recitation greater than 1 micron, and the claim also recites 1 micron to 10 microns, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 157 recites the broad recitation greater than 10 microns, and the claim also recites 10 microns to 50 microns, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 158 recites the broad recitation greater than 50 microns, and the claim also recites 50 microns to 300 microns which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In claim 159, the limitation of “said isopropanol is evaporated and condensed and reused in mixing with said cannabis plant material” is unclear. It is not clear as to the recited “mixing” is an additional step in the method as recited in claim 140. Additionally, it is not clear if the “evaporated and condensed and reused” are steps in the claimed method; hence the claim is indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 140-159 are rejected under 35 U.S.C. 103 as being unpatentable over Wurzer (US 2014/0271940 A1).
Regarding claim 140, 143, 144, 145, 146, 147, 148, 153 and 159, Wurzer discloses a method of making foodstuffs, including confections and candy (candy foodstuff) (‘940, [0108]) comprising concentrates extracted from Cannabis (‘940, Abstract). Wurzer discloses the method of providing Cannabis plant material (‘940, [0011]) as the starting material, comprising cannabidiol, tetrahydrocannabinolic acid and tetrahydrocannabinol (‘940, [0013]). Wurzer discloses the method comprising mixing solvent extraction liquid (‘940, [0052], [0067]) including isopropanol (‘940, [0074]) with the Cannabis plant material to obtain a mixture. 
Wurzer teaches evaporating (‘940, [0052], [0077]) the solvent extraction liquid, isopropanol. Wurzer’s evaporating step is also considered a separating step for removing the solvent extraction liquid, isopropanol to provide a concentrate. Wurzer discloses the removal of the solvent extraction liquid, isopropanol facilitate crystallization of the concentrate (‘940, [0079]) and spray-drying to a powder; hence similar material in same manner as claimed; Wurzer’s concentrate is expected to have reduced amount of Cannabis plant matter relative to the mixture comprising the solvent extraction liquid, isopropanol and Cannabis plant material and producing a crystal particulate powder (‘940, [0078]-[0082]).  Wurzer does not explicitly discloses sifting the powder to produce a uniformly sized crystal particulate powder. It was well known in the art to screen (sift) powder to provide a uniformly size particulates in food application. It would have been obvious to one of ordinary skill in the art to use known screening (sifting) step in Wurzer’s method to provide uniformly sized particulates to provide even distribution of Wurzer’s concentrate in the foodstuff, candy, absent a clear and convincing argument or evidence to the contrary.  Wurzer discloses adding to the concentrate with ingredients including pectin (‘940, [0023]), simple sugar, cornstarch (density textual supplement) (‘940, [0100]), egg albumin (egg whites) (‘940, [0101]) and peanut (moisture improving textual supplement) (‘940, [0103]), wherein the ingredients are also considered binding agents. With respect to claim 146, Wurzer does not discloses syrup, however it is well known to use corn syrup as binding agent. It would have been obvious to one of ordinary skill in the art to use known corn syrup as in Wurzer’s method to provide a desired sweetness profile in the foodstuff, confections and candy. With respect to claim 147, Wurzer teaches adding liquid (water) (‘940, [0107]). With respect to claim 148, Wurzer discloses same material in the same manner as claimed, hence it would therefore be expected that Wurzer’s powder contains pentane. 
Regarding claim 141, Wurzer discloses the claimed invention as discussed above. Wurzer does not disclose a mass ratio of one of the ingredients (binding agents) per the concentrate (multifunctional composition). However, it would have been obvious to one of ordinary skill in the art to adjust amounts of ingredients per the concentrate in Wurzer’s method to provide a desired food profile, absent a clear and convincing argument or evidence to the contrary. 
Regarding claim 142, Wurzer discloses the ingredients including maltodextrin (‘940, [0096]), which is considered a fiber-starch material obtain from cereal-grain based material, corn, rice or wheat. 
Regarding claim 149, Wurzer discloses the method comprising spray-drying to produce the crystalline extract powder (‘940, [0082]). 
Regarding claim 150-152 and 154, the claims are directed using apparatus, Applicant is referred to MPEP 2144.  In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958); The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. The apparatus does not necessarily make a difference to the method.  For example if heating on the stove was claimed and the reference taught heating by a microwave it could be stated that both the instant claims and the prior art teach of heating and the apparatus used to heat would not materially affect the process as both apparatus were known and provided heating.  To use one known apparatus or another to accomplish the same process would have been obvious to one of ordinary skill in the art. It would have obvious to one of ordinary skill in the art to use known screening (sifting) step in Wurzer’s method to provide uniformly sized particulates to provide even distribution of Wurzer’s concentrate in the foodstuff, candy, absent a clear and convincing argument or evidence to the contrary.  
Regarding claim 155-158, it would have been obvious to one of ordinary skill in the art to use known screening (sifting) step in Wurzer’s method to provide uniformly sized particulates including size ranges as recited in the claims, to provide even distribution of Wurzer’s concentrate in the foodstuff, candy, absent a clear and convincing argument or evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792